Title: Abigail Adams to John Adams, 5 July 1775
From: Adams, Abigail
To: Adams, John


     
      Braintre July 5 1775
     
     I have received a good deal of paper from you; I wish it had been more coverd; the writing is very scant but I must not grumble. I know your time is not yours, nor mine. Your Labours must be great, and your mouth closed, but all you may communicate I beg you would. There is a pleasure I know not whence it arises nor can I stop now to find it out, but I say there is a degree of pleasure in being able to tell new’s—especially any which so nearly concerns us as all your proceedings do.
     I should have been more particuliar but I thought you knew every thing that pass’d here. The present state of the inhabitants of Boston is that of the most abject slaves under the most cruel and despotick of Tyrants. Among many instances I could mention let me relate one. Upon the 17 of june printed hand Bills were pasted up at the corner of streets and upon houses forbideing any inhabitant to go upon their houses or upon any eminence upon pain of death. The inhabitants dared not to look out of their houses nor bee heard or seen to ask a Question. Our prisoners were brought over to the long wharff and there laid all night without any care of their wounds or any resting place but the pavements till the next day, when they exchanged it for the jail, since which we hear they are civily treated. Their living cannot be good, as they can have no fresh provisions. Their Beaf we hear is all gone, and their own wounded men die very fast, so that they
      have raisd a report that the Bullets were poisond. Fish they cannot have—they have renderd it so difficult to procure it, and the Admiral is such a villan as to oblige every fishing schooner to pay a Dollor every time they go out. The money that has been paid for passes is incredible. Some have given ten twenty 30 and forty Dollors, to get out with a small proportion of their things. Tis reported and believed that they have taken up a number of persons and committed them to jail—we know not for what in perticuliar. Master Lovel is confined to the Dungeon, a Son of Mr. Edes is in jail. One Mr. Wendle Wendell who married a Hunt, and one Wiburt a ship carpenter is now upon trial for his life. God alone knows to what lengths these wretches will go, and will I hope restrain their malice.
     I would not have you be distressd about me. Danger they say makes people valient. Heitherto I have been distress’d, but not dismayed. I have felt for my Country and her Sons, I have bled with them, and for them. Not all the havock and devastation they have made, has wounded me like the death of Warren. We wanted him in the Senate, we want him in his profession, we want him in the field. We mourn for the citizen, the senator, the physician and the Warriour. May we have others raised up in his room.
     I have had a very kind and friendly visit from our dear Friends Col. Warren, Lady and Son. Mrs. Warren spent a week almost with me, and he came and met her here and kept Sabbeth with me. Suppose she will write to you, tho she says you are in her debt.
     You scarcely make mention of Dr. Franklin. Surely he must be a valuable member. Pray what is become of your Judas. I see he is not with you upon the list of Delegates? I wish I could come and see you. I never suffer myself to think you are about returning soon. Can it, will it bee? May I ask? May I wish for it? When once I expect you the time will crawl till I see you—but hush—do you know tis eleven o clock at Night?
     We have had some very fine rains, since I wrote you last. I hope we shall not now have famine added to war. Grain Grain is what we want here—meat we may have enough and to spair. Pray dont let Bass forget my pins. Hardwick has applied to me for Mr. Bass to get him a 100 of needles no. 6 to carry on his stocking weaving. He says they in Phyladelphia will know the proper needle. We shall very soon have no coffee nor sugar nor pepper here—but huckle berrys and milk we are not obliged to commerce for.
     All the good folks here send their regards. Unkle Quincy is just gone from here, sends his love. You dont say in the two last Letters I received how you do. I hope I have not felt unwell by sympathy, but I have been very unwell for this week tho better now. I saw a Letter of yours to Col. Palmer by General Washington. I hope I have one too.
     
      Good Night with thoughts of thee do I close my Eyes; Angels gaurd and protect thee, and may a safe return ere long bless thy
      Portia
     
    